DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/25/2021 was filed after the mailing date of the Notice of Allowance on 01/22/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Reasons for Allowance in view of the above IDS
The cited references, Trukhan (US 2012/0070353) and KR 10-2014-0110645 A (i.e. KR 20140110645A), suggest attaching a polyamine ligands to MOFs and using the polyamine-appended MOF to capture/separate acid gases including CO2 (for example refer to the top figure on pg. 14 of  KR20140110645A). However, neither reference provides a teaching or a suggestion for an activated adsorption material having the claimed polyamine ligand and a MOF comprising plurality of metal cations wherein at least 20% of the polyamine ligand has 2 nitrogen atoms that are attached to 2 metal cations. Also, please note that the term “activated” was described as heating the MOF and polyamine in an inert atmosphere to a temperature above 165°C (see Arguments filed on 01/08/2020, pg. 21-22).
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI Z FADHEL/Primary Examiner, Art Unit 1772